





CITATION:
Lebatchi v. Center for Addiction and Mental
          Health, 2012 ONCA 2



DATE: 20120104



DOCKET: C54145



COURT OF APPEAL FOR ONTARIO



Laskin, MacPherson and Lang JJ.A.



BETWEEN



Ramin Lebatchi



Plaintiff/Appellant



and



Center for Addiction and Mental Health



Defendant/Respondent



Ramin Lebatchi, in person



E. Krajewska, for the defendant/respondent



Heard:
January 3, 2012



On appeal from the judgment of Justice Kevin W.V. Whitaker of
          the Superior Court of Justice dated May 24, 2011.



APPEAL BOOK ENDORSEMENT



[1]

The appellants claim
against the Center for Addiction and Mental
    Health (CAMH) was based on his allegedly improper detention, treatment and
    medication while he was involuntarily detained at the hospital.  CAMH moved to
    dismiss the appellants action and in support delivered an expert report providing
    an opinion that CAMH met and exceeded the standard in its care of the
    appellant.  In the absence of any evidence challenging this opinion, the motion
    judge was entitled to conclude that there was no issue concerning the
    appropriateness of the appellants treatment that required a trial.  We see no
    error in this conclusion.  The appeal is dismissed.  No costs.


